
	

113 HCON 113 IH: Amending the Rules of the House of Representatives to require any Member whose Members’ Representational Allowance is used to pay for a flight on a private aircraft to report information on the flight not later than 30 days after the flight, and requiring any Senator whose official funds are used to pay for a flight on a private aircraft to report information on the flight not later than 30 days after the flight.
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 113
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Cassidy submitted the following concurrent resolution; which was referred to the Committee on Ethics, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Amending the Rules of the House of Representatives to require any Member whose Members’
			 Representational Allowance is used to pay for a flight on a private
			 aircraft to report information on the flight not later than 30 days after
			 the flight, and requiring any Senator whose official funds are used to pay
			 for a flight on a private aircraft to report information on the flight not
			 later than 30 days after the flight.
	
	
		1.Special reporting requirements for use of Members’ Representational Allowance for flight on private
			 aircraftClause 15 of rule XXIII of the Rules of the House of Representatives is amended—
			(1)by redesignating paragraph (d) as paragraph (e); and
			(2)by inserting after paragraph (c) the following new paragraph:
				
					(d)If funds in a Members’ Representational Allowance are used for a flight for which the owner or
			 operator of the aircraft is paid a fare in accordance with paragraph
			 (b)(5), not later than 30 days after the flight the Member involved shall
			 file a report with the Clerk containing the following information:
						(1)The amount paid for the flight from the Members’ Representational Allowance.
						(2)The destinations covered by the flight.
						(3)A statement describing the purpose of taking the flight, including any reasons why the purpose
			 could not be met by taking a flight on an aircraft operated by an air
			 carrier or commercial operator described in paragraph (b)(1)..
			2.Reporting requirements for use of official Senate funds for flight on private aircraft
			(a)ReportsIf funds in a Senators’ Official Personnel and Office Expense Account are used for a flight which
			 is not a commercial aircraft flight or a government aircraft flight, not
			 later than 30 days after the flight the Senator involved shall file a
			 report with the Secretary of the Senate containing the following
			 information:
				(1)The amount paid for the flight from official funds of the Senate.
				(2)The destinations covered by the flight.
				(3)A statement describing the purpose of the flight, including any reasons why the purpose could not
			 be met by taking a commercial aircraft flight or a government aircraft
			 flight.
				(b)DefinitionsIn this section—
				(1)the term commercial aircraft flight means a flight on an aircraft which is operated by an air carrier or commercial operator
			 certificated by the Federal Aviation Administration and the flight is
			 required to be conducted under air carrier safety rules, or, in the case
			 of travel which is abroad, by an air carrier or commercial operator
			 certificated by an appropriate foreign civil aviation authority and the
			 flight is required to be conducted under air carrier safety rules; and
				(2)the term government aircraft flight means a flight on an aircraft operated by an entity of the Federal Government or an entity of the
			 Government of any State.
				
